Case 5:19-mj-00123-BQ Document 11 Filed 08/02/19 Page1lofi PagelD 14

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF TEXAS

  

LUBBOCK DIVISION NGG 2 ia ag

UNITED STATES OF AMERICA § ORDER SETTING HEARING(S):AND ORI

§ OF TEMPORARY DETENTION PURSUAN

§ TO BAIL REFORM ACT

§
v. § CASE NO: 3:19-MJ-00123-BQ-1

§

§
WILLIAM PATRICK WILLIAMS §

Upon motion of the United States of America, it is ORDERED that the
government’s request for a three day continuance on its Motion to Detain is GRANTED,
and that the:

Arraignment Hearing
Detention Hearing
Identity Hearing
X__ Preliminary Hearing and Detention Hearing
Detention Hearing and Arraignment
are set for Wednesday, August 7, 2019, at 9:30.a.m. before United States Magistrate
Judge D. Gordon Bryant, Jr., 1205 Texas Avenue, 2™ floor, Room 214, Lubbock, Texas.
Pending the hearing(s), the Defendant is remanded to and shali be held in custody

of the United States Marshal and produced for the hearing(s).

 

DATED: August 2, 2019.

     

D. GORDON BRYANT, IR.
UNITED STATES MAGISTRATE JUDGE

 
